DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the AFCP 2.0 request dated 7/1/2022.
Claims 8 and 38 are amended by this Examiner’s Amendment.
Claims 1-2, 4-10, 12-13, 16, 32-33, 37-38, 41, and 44 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. David C. Hall (Applicant’s Representative, Reg. No. 38,904) on 7/15/2022.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 4: insert “, wherein D is a positive integer” after “k=1, …, D”
(Currently Amended)
lines 3-4: replace “for a random value (hi,j,k) from the set of reproducible random values” with “for a random value (h-i,j,k) from the set of reproducible random values (h-i,j,k for k=1, …, D, wherein D is a positive integer)”
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance and reliability by implementing load balancing techniques in a distributed storage system that generates and uses a three-dimensional mapping for distributing replicas of data objects across server nodes of the distributed storage.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2003/0140051 (“Fujiwara”) in view of USPGPUB 2011/0072206 (“Ross”) in view of non-patent literature “CRUSH: Controller, Scalable, Decentralized Placement of Replicated Data” (“Weil”) and further in view of U.S. Patent No. 9,507,528 (“Rundle”).  The combination or Fujiwara, Ross, Weil, and Rundle teaches a distributed storage system that stores replicas of data objects within the distributed storage system.
The combination of Fujiwara, Ross, Weil, and Rundle neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed feature of “…wherein the at least a portion of the three-dimensional placement map for the object is a portion of the three-dimensional placement map that defines the plurality of candidate locations for the plurality of replicas of the object for only one of a plurality of possible values for the number of server nodes that is equal to the obtained number of server nodes…” in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the combination of Fujiwara, Ross, Weil, and Rundle.
In addition, Applicant persuasively argues that none of Fujiwara, Ross, Weil, or Rundle, alone or in combination, teaches or suggests each and every claimed feature of the inventions of the instant application (see page 4 of the Remarks dated 7/1/2022).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135